           Case 21-11750-mdc                         Doc 55           Filed 07/02/21 Entered 07/02/21 08:33:15                                Desc Main
                                                                      Document     Page 1 of 5
                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Midnight Madness Distilling LLC                                                                           Case No.       21-11750
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 SEE ATTACHED LIST



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date July 2, 2021                                                            Signature /s/ Casey Parzych
                                                                                            Casey Parzych

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 21-11750-mdc   Doc 55   Filed 07/02/21 Entered 07/02/21 08:33:15   Desc Main
                             Document     Page 2 of 5
Case 21-11750-mdc   Doc 55   Filed 07/02/21 Entered 07/02/21 08:33:15   Desc Main
                             Document     Page 3 of 5
Case 21-11750-mdc   Doc 55   Filed 07/02/21 Entered 07/02/21 08:33:15   Desc Main
                             Document     Page 4 of 5
Case 21-11750-mdc   Doc 55   Filed 07/02/21 Entered 07/02/21 08:33:15   Desc Main
                             Document     Page 5 of 5
